                      IN THE UNITED STATES DISTRICT COURT FOR JHE.
                                                                                        FILED
                              EASTERN DISTRICT OF VIRGINIA                        IN OPEN COURT

                                    ALEXANDRIA DIVISION
                                                                                  AUG - 8 2Ci:
  UNITED STATES OF AMERICA
                                                                            Cl-EFK. U R. D^F.Tr-:in CC'.'RT
                                                                                ALT.
                 V.
                                                      Case No. l:19-CR-232

  BRIAN PATRICK BAYNES,

                Defendant.



                                  CRIMINAL INFORMATION

        THE UNITED STATES ATTORNEY CHARGES THAT:

       Between on or about June 3, 2018, and on or about June 6, 2019, in Fairfax County,
Virginia, within the Eastern District of Virginia, the defendant, BRIAN PATRICK BAYNES,
while being an unlawful user of or addicted to any controlled substance, did knowingly and
unlawfully possess in and affecting commerce four firearms,specifically, a long gun, bearing serial
number 12045993, believed to be a Norinco Chinese SKS-style rifle; a BCM4 rifle, bearing serial
number A045643; an Arsenal Firearms model SAM7R, bearing serial number BA532035; and a
Sturm Ruger & Co .22 long rifle, bearing serial number 0012-05848, such firearms having been
shipped and transported in interstate commerce.

      (In violation of Title 18, United States Code, Section 922(g)(3)).
                                             Respectfully submitted,

                                             G. Zachary Terwilliger
                                             Unite^tates Attorney
Date: August 8. 2019                   By;
                                               itnony W. Mariano
                                             Special Assistant United States Attorney
                                             Ronald L. Walutes, Jr.
                                             Assistany United States Attorney
